Per Curiam.
Proof of the presence on the tenant’s premises on one occasion of a stranger, subsequently convicted of illegally possessing policy slips, all of which was without the tenant’s knowledge, does not in itself show a condition of permanence and is insufficient to establish use and occupation for an illegal business so as to warrant the summary removal of the tenant.
Final order reversed, with ten dollars costs, and final order awarded the tenant dismissing the petition on the merits, with costs.
All concur. Present — Hammer, Shientag and Noonan, JJ.